Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-60200-CIV-ALTMAN/Hunt


  NORTH ATLANTIC OPERATING
  COMPANY, INC., et al.,

         Plaintiffs,
  v.

  HAMMAD ENTERPRISES, INC., et al.,

         Defendants.


                                        OMNIBUS ORDER

         THIS MATTER comes before the Court on: (1) the Defendants’ Motion to Strike Jury

  Demand as to Counts I and II of the Complaint [ECF No. 169]; (2) the Defendants’ Motion for

  Summary Judgment [ECF No. 170]; and (3) the Plaintiffs’ Motion to Strike Paragraphs

  Contained in the Affidavit of Amjad Hammad in Support of Defendants’ Motion for Summary

  Judgment [ECF No. 183]. All three motions are fully briefed.

                                           THE FACTS 1

         The Plaintiffs manufacture and sell certain trademarked cigarette paper products, which

  are registered with the U.S. Patent and Trademark Office. See Plaintiffs’ Counterstatement of

  Material Facts (“Plaintiffs’ 56.1”) [ECF No. 181 ¶¶ 54-55]. These products include cigarette

  rolling papers marked with the ZIG-ZAG, RAW, and NAOC trade dresses. Id. ¶¶ 53-65.

  Between October 2018 and January 2019, the Plaintiffs allege that their private investigators

  made ten different “controlled buys” of products bearing these marks at a warehouse (the



  1
    Despite over sixty combined pages of “material facts” briefing, the parties do not appear to
  agree that there are any genuinely undisputed material facts in the case. Given this intransigence,
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 2 of 8



  “Warehouse”) controlled by the Defendants, Hammad Enterprises, Inc. and Amjad Hammad. Id.

  ¶¶ 2, 74-76. After inspecting the goods they had purchased at each of these controlled buys, the

  Plaintiffs “determined,” with the help of a third-party consultant, that the cigarette rolling papers

  they had bought were counterfeit. Id.

         Amjad Hammad is the sole owner of Hammad Enterprises, Inc. See Defendants’

  Statement of Undisputed Facts (“Defendants’ 56.1”) [ECF No. 171 ¶ 4]; see also Plaintiffs’ 56.1

  ¶ 4. According to the Defendants, Hammad operated, through October 2014, a business known

  as “Hammad Wholesale,” located at 129 NW 25th Terrace, Bay-C Warehouse, Fort Lauderdale,

  Florida 33311 (the aforementioned “Warehouse”). See Defendants’ 56.1 ¶¶ 5-6. The Defendants

  contend that, on October 10, 2014, Hammad sold “Hammad Wholesale” to an Eduardo

  Trenova—who, on November 25, 2014, assigned his rights in Hammad Wholesale to a company

  called FL 5019 LLC. Id. ¶¶ 6-7. The Plaintiffs counter that Hammad has continued to run his

  business out of the Warehouse, and that he uses FL 5019 LLC as a “vehicle for counterfeiting.”

  Plaintiffs’ 56.1 ¶ 52. In response, the Defendants insist that Hammad only leases the Warehouse

  to entities like FL 5019 LLC, that he no longer transacts any business at the Warehouse, and that

  he did not know of “any alleged illegal activities [as] described in the Complaint and/or which

  took place at [the Warehouse].” Defendants’ 56.1 ¶¶ 8-20.

         Notably, the Plaintiffs have also introduced evidence that, at the time of each controlled

  sale, the following facts were either true or took place during the purchase: (1) Hammad

  Enterprises, Inc. listed, as its “main address” with Florida regulators, the Warehouse’s address;

  (2) Hammad Enterprises, Inc. received its mail at the Warehouse; (3) the individuals working at

  the Warehouse “carry and distribute [business] cards with ‘Hammad Enterprises, Inc.’ listed on



  the Court will briefly summarize the salient facts in the light most favorable to the non-moving
  parties—the Plaintiffs.
                                                   2
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 3 of 8



  the card in three places”; (4) trucks outside the Warehouse “prominently displayed ‘Hammad

  Enterprises, Inc.’” on their sides; (5) all of the receipts the Plaintiffs obtained contained the

  following statement: “Hammad Enterprises, Inc. hereby retains a security interest in the goods

  described above until the unpaid balance of such goods is fully paid. It is expressly agreed and

  understood that, in the case of default, Hammad Enterprises, Inc. shall be entitled to possession

  of the goods and/or the entire unpaid balance shall become due and payable immediately”; and

  (6) some of the materials seized from the Warehouse, including inventory sheets and purchase

  invoices, are labeled with the name “Hammad Enterprises.” Plaintiffs’ 56.1 ¶ 9.

         The Plaintiffs’ Complaint asserts three claims against the Defendants: (1) Federal

  Trademark Infringement under 15 U.S.C. § 1114; (2) False Designation of Origin and

  Trademark/Trademark Dress Infringement under 15 U.S.C. § 1125(a); and (3) Federal Copyright

  Infringement under 17 U.S.C. § 101 et seq.2

         Having resolved their claims against Chilogistics LLC and FL 5019 LLC—who, before

  entering into settlements with the Plaintiffs, were likewise defendants in this case—the Plaintiffs

  now seek to vindicate their trademark and copyright claims at trial. Standing in their way are: (1)

  the Defendants’ Motion for Summary Judgment, which argues that the Defendants were not

  responsible for selling the counterfeit products at issue in this case; and (2) the Defendants’

  Motion to Strike the Plaintiffs’ jury demand.

                                             THE LAW

         The legal framework that governs the Defendants’ Motion for Summary Judgment is

  well-settled. Put simply, summary judgment is appropriate where there is “no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Celotex Corp. v.


  2
    Only North Atlantic Operating Company, Inc., and National Tobacco Company, L.P., assert
  this third claim.
                                                  3
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 4 of 8



  Catrett, 477 U.S. 317, 322 (1986); FED. R. CIV. P. 56(a). In determining whether to grant

  summary judgment, the Court must consider “particular parts of materials in the record,

  including depositions, documents, electronically stored information, affidavits or declarations,

  stipulations (including those made for purposes of the motion only), admissions, interrogatory

  answers, or other materials.” FED. R. CIV. P. 56(c). “By its very terms, this standard provides that

  the mere existence of some alleged factual dispute between the parties will not defeat an

  otherwise properly supported motion for summary judgment; the requirement is that there be no

  genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

  (emphasis in original). An issue of fact is “material” if it might affect the outcome of the case

  under the governing law. Id. at 248. A dispute about a material fact is “genuine” if the evidence

  could lead a reasonable factfinder to rule for the non-moving party. Id.

         At summary judgment, the moving party has the burden of proving the absence of a

  genuine issue of material fact, and all factual inferences are drawn in favor of the non-moving

  party. See, e.g., Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). Once the moving

  party satisfies its initial burden, the burden shifts to the non-moving party to come forward with

  evidence that a genuine issue of material fact precludes summary judgment. See Bailey v. Allgas,

  Inc., 284 F.3d 1237, 1243 (11th Cir. 2002); FED. R. CIV. P. 56(e).

         “If reasonable minds could differ on the inferences arising from undisputed facts, then a

  court should deny summary judgment.” Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d

  1518, 1534 (11th Cir. 1992). Notably, assessments of credibility—no less than the weighing of

  evidence—are fact questions not susceptible of disposition at summary judgment. Strickland v.

  Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012). The Court must analyze the record as a

  whole—and not just the evidence the parties have singled out for consideration. See Clinkscales

  v. Chevron U.S.A., Inc., 831 F.2d 1565, 1570 (11th Cir. 1987). If there are any genuine issues of

                                                   4
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 5 of 8



  material fact, the Court must deny summary judgment and proceed to trial. Whelan v. Royal

  Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at *2 (S.D. Fla. Aug. 14, 2013)

  (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

                                              ANALYSIS

  I.     The Defendants’ Motion to Strike Jury Demand as to Counts I and II [ECF No. 169]

         As the Defendants see it, the Plaintiffs’ jury demand should be stricken because the

  Plaintiffs have adduced no expert report—or, so the Defendants say, any other competent

  evidence—to quantify their claims for actual damages. Motion to Strike at 2. And, the

  Defendants continue, without their claims for actual damages, the Plaintiffs assert nothing but

  equitable claims—as to which the Plaintiffs have no right to a jury trial. Id.

         In their response (“MTS Response”), the Plaintiffs note that the Lanham Act does not

  require them to hire an expert to establish actual damages—and, in any event, that they have

  provided evidence of actual damages in the form of “royalties, goodwill, consumer complaints,

  advertising expenditures, and lost revenue per product.” MTS Response at 2 [ECF No. 184]. In

  their Reply (“MTS Reply”) [ECF No. 185], the Defendants do not disagree that the Plaintiffs

  have introduced, during discovery, “licensing and distribution agreements and . . . [reasonable

  royalty] calculations.” MTS Reply at 2-5. Instead, they argue that these documents are

  “uncorroborated,” “self-serving,” and too speculative to support the Plaintiffs’ claimed damages.

  Id.

         The Defendants are, for two reasons, mistaken.

         First, as this court has explained, the Lanham Act “demands neither empirical

  quantification nor expert testimony to support a monetary award of actual damages; many

  sources can provide the requisite information upon which a reasonable jury may calculate

  damages.” ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017 WL 8404330, at *7 (S.D. Fla. Nov.

                                                   5
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 6 of 8



  20, 2017) (citing Skydive Arizona, Inc. v. Quattrocchi, 673 F.3d 1105, 1112 (9th Cir. 2012)). In

  other words, the Plaintiffs do not, as the Defendants suggest, need an expert to quantify their

  actual damages.

         Second, the Plaintiffs may, in their efforts to calculate actual damages before the jury,

  rely upon their “license and distribution agreements, reasonable royalty calculations, evidence of

  goodwill and reputation, evidence of advertising expenditures, evidence of lost revenue per

  product, and evidence of consumer complaints.” MTS Response at 4. In fact, lost royalties are

  often the “proper measure of damages” in trademark misuse cases. See Ramada Inns, Inc. v.

  Gadsden Motel Co., 804 F.2d 1562, 1565 (11th Cir. 1986) (citations omitted). And, notably, a

  jury may, in computing the extent of the plaintiff’s actual damages, assess the harm the

  defendant’s conduct may have caused to the plaintiff’s goodwill by considering “a plaintiff’s

  expenditures in building its reputation in order to estimate the harm to its reputation after a

  defendant’s bad acts.” Vivint, Inc., 2017 WL 8404330, at *7.

         For all these reasons, the Defendants’ Motion to Strike Jury Demand as to Counts I and II

  is DENIED.

  II.    The Defendants’ Motion for Summary Judgment [ECF No. 170]

         According to the Defendants’ Motion for Summary Judgment (“Defendants’ MSJ”), the

  “Plaintiffs sued the wrong parties!!” Defendants’ MSJ at 2. This entire case, the Defendants

  insist, is just a simple misunderstanding: Hammad, they say, does not own or operate the

  Warehouse—nor has he since 2014. Id. at 3. That the purchasers of the “Hammad Wholesale”

  business “failed to remove the Hammad Enterprises name from the side of the trucks, from

  invoices and sales records, and from business cards” more than four years after the supposed sale

  was nothing more than an “oversight”—something the Defendants “never even thought about.”

  Id. Indeed, the Defendants do not seem to disagree that the sale of counterfeit goods at the

                                                  6
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 7 of 8



  Warehouse—if it transpired exactly as the Plaintiffs have described—would constitute a

  violation of the relevant federal statutes. Instead, the Defendants simply deny any involvement in

  the sale of the counterfeit goods. See Defendants’ MSJ at 10-12.

         Unfortunately for the Defendants, the argument they have raised in their Motion for

  Summary Judgment constitutes nothing less than a genuine dispute about a material fact:

  whether the Defendants committed the bad acts alleged in the Complaint. And, taking all

  inferences in the Plaintiffs’ favor, see Allen, 121 F.3d at 646, the Plaintiffs have adduced a rather

  compelling evidentiary display, from which a reasonable factfinder could conclude that the

  Defendants—and not some other malevolent actor—effectuated the counterfeit sales at issue in

  the case. This evidence includes, among many other things, invoices from the controlled sales—

  which strongly suggest that the Defendants had a security interest in the counterfeit goods;

  Warehouse employee business cards which referenced “Hammad Enterprises, Inc.”; and even

  testimony that several trucks parked outside the Warehouse bore the “Hammad Enterprises, Inc.”

  logo on their sides. MSJ Response at 10.

         Because, in short, the parties’ genuine dispute about the extent of the Defendants’

  involvement in the counterfeit sales is plainly one that concerns a material fact, the Defendants’

  Motion for Summary Judgment is DENIED.

  III.   The Plaintiffs’ Motion to Strike Paragraphs Contained in the Affidavit of Amjad
         Hammad [ECF No. 183]

         The Plaintiffs ask the Court to strike certain portions of the affidavit Hammad attatched

  to his Motion for Summary Judgment because the allegedly offending paragraphs: (1) conflict

  with the evidentiary record; (2) are not based on Hammad’s personal knowledge; and (3) are

  otherwise conclusory. See generally Motion to Strike Affidavit [ECF No. 183]. Because the

  Court adjudicated the Defendants’ Motion for Summary Judgment without relying on the


                                                   7
Case 0:19-cv-60200-RKA Document 202 Entered on FLSD Docket 01/15/2020 Page 8 of 8



  paragraphs the Plaintiffs seek to strike, the Court will DENY the Plaintiffs’ motion without

  prejudice. The Plaintiffs may re-raise this motion if the Defendants attempt to introduce the

  affidavit at trial—though, given that Hammad will be present to testify at the trial, that affidavit

  is not likely to be admissible in any event.

         Accordingly, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1.      The Defendants’ Motion to Strike Jury Demand as to Counts I and II of the

         Complaint [ECF No. 169] is DENIED.

         2.      The Defendants’ Motion for Summary Judgment [ECF No. 170] is DENIED.

         3.      The Plaintiffs’ Motion to Strike Paragraphs Contained in the Affidavit of Amjad

         Hammad in Support of the Defendants’ Motion for Summary Judgment is DENIED

         without prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of January 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                                   8
